


115 HR 3140 IH: America’s Call To Improve Opportunities Now for National Service Act
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 3140
IN THE HOUSE OF REPRESENTATIVES

June 29, 2017
Mr. Larson of Connecticut (for himself, Ms. Adams, Mr. Aguilar, Ms. Roybal-Allard, Ms. Barragán, Ms. Bass, Mrs. Beatty, Mr. Bera, Mr. Beyer, Mr. Blumenauer, Ms. Bonamici, Ms. Bordallo, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brady of Pennsylvania, Mr. Brown of Maryland, Ms. Brownley of California, Mrs. Bustos, Mr. Butterfield, Mr. Capuano, Mr. Carbajal, Mr. Cárdenas, Mr. Carson of Indiana, Mr. Cartwright, Ms. Castor of Florida, Mr. Castro of Texas, Ms. Judy Chu of California, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Mr. Clyburn, Mr. Cohen, Mr. Connolly, Mr. Conyers, Mr. Correa, Mr. Costa, Mr. Courtney, Mr. Crowley, Mr. Cuellar, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mr. DeFazio, Ms. DeGette, Mr. Delaney, Ms. DeLauro, Ms. DelBene, Mrs. Demings, Mr. DeSaulnier, Mr. Deutch, Mrs. Dingell, Mr. Michael F. Doyle of Pennsylvania, Mr. Ellison, Ms. Eshoo, Mr. Espaillat, Ms. Esty of Connecticut, Mr. Evans, Mr. Foster, Ms. Fudge, Mr. Gallego, Mr. Garamendi, Mr. Gottheimer, Mr. Al Green of Texas, Mr. Grijalva, Ms. Michelle Lujan Grisham of New Mexico, Mr. Gutiérrez, Ms. Hanabusa, Mr. Hastings, Mr. Higgins of New York, Mr. Himes, Mr. Huffman, Ms. Jayapal, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Keating, Mr. Kennedy, Mr. Khanna, Mr. Kildee, Mr. Kilmer, Mr. Krishnamoorthi, Ms. Kuster of New Hampshire, Mr. Langevin, Mrs. Lawrence, Ms. Lee, Ms. Jackson Lee, Mr. Levin, Mr. Lewis of Georgia, Mr. Ted Lieu of California, Mr. Loebsack, Ms. Lofgren, Mr. Lowenthal, Mrs. Lowey, Mr. Ben Ray Luján of New Mexico, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McEachin, Mr. McGovern, Mr. McNerney, Mr. Meeks, Ms. Meng, Ms. Moore, Mr. Moulton, Mrs. Murphy of Florida, Mr. Nadler, Mrs. Napolitano, Mr. Neal, Mr. Norcross, Mr. O'Rourke, Mr. Pallone, Mr. Pascrell, Mr. Payne, Mr. Perlmutter, Mr. Peters, Mr. Peterson, Ms. Pingree, Ms. Plaskett, Mr. Pocan, Mr. Price of North Carolina, Mr. Quigley, Mr. Raskin, Miss Rice of New York, Mr. Richmond, Mr. Ruiz, Mr. Ruppersberger, Mr. Rush, Mr. Ryan of Ohio, Mr. Sablan, Ms. Sánchez, Mr. Sarbanes, Ms. Schakowsky, Mr. Schiff, Mr. Scott of Virginia, Mr. David Scott of Georgia, Mr. Serrano, Ms. Sewell of Alabama, Ms. Shea-Porter, Mr. Sires, Ms. Slaughter, Mr. Soto, Ms. Speier, Mr. Swalwell of California, Mr. Takano, Mr. Thompson of California, Ms. Titus, Mr. Tonko, Mrs. Torres, Ms. Tsongas, Mr. Vargas, Mr. Veasey, Mr. Vela, Ms. Velázquez, Mr. Walz, Ms. Wasserman Schultz, Ms. Maxine Waters of California, Mrs. Watson Coleman, Mr. Welch, Ms. Wilson of Florida, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish a National and Community Service Administration to carry out the national and volunteer service programs, to expand participation in such programs, and for other purposes.
 
 
1.Short titleThis Act may be cited as the America’s Call To Improve Opportunities Now for National Service Act or the ACTION for National Service Act.  2.Table of contents; references (a)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents; references. 
Sec. 3. Establishment of National and Community Service Administration. 
Sec. 4. Advisory Board. 
Sec. 5. Administrator. 
Sec. 6. National Service Educational Award. 
Sec. 7. Interagency working group. 
Sec. 8. National Service Foundation. 
Sec. 9. Authorization of appropriations. 
Sec. 10. Exclusion from gross income of Americorps Educational Awards. 
(b)ReferencesExcept as expressly provided, wherever in this Act there is a reference to a section or other provision, the reference shall be considered to be a reference to a section or other provision of the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.).  3.Establishment of National and Community Service Administration (a)Elevation of Corporation to AdministrationSection 191 (42 U.S.C. 12651) is amended— 
(1)by striking a Corporation for National and Community Service and inserting the National and Community Service Administration, an independent executive agency; and  (2)by striking The Corporation shall be a Government corporation, as defined in section 103 and inserting The Administration shall have the same status as an executive department listed in section 101. 
(b)Conforming amendments 
(1)National and Community Service Act of 1990 
(A)DefinitionSection 101 (42 U.S.C. 12511) is amended by striking paragraph (12) and inserting the following:  (12)AdministrationThe term Administration means the National and Community Service Administration established under section 191.. 
(B)ReferencesThe National and Community Service Act of 1990 is amended by striking Corporation each place it appears and inserting Administration.  (2)Domestic Volunteer Service Act of 1973 (A)DefinitionSection 421 of the Domestic Volunteer Service Act of 1973 is amended by striking paragraph (7) and inserting the following: 
 
(7)the term Administration means the National and Community Service Administration established under section 191 of the National and Community Service Act of 1990;.  (B)ReferencesThe Domestic Volunteer Service Act of 1973 is amended— 
(i)in section 2(b), by striking Corporation for National and Community Service and inserting National and Community Service Administration; and  (ii)by striking Corporation each place it appears and inserting Administration. 
4.Advisory Board 
(a)Appointment and termsSection 192 (42 U.S.C. 12651a) is amended— (1)in subsection (a), by striking paragraph (1) and inserting the following: 
 
(1)Advisory Board 
(A)Initial Board and appointment of replacement membersThere shall be in the Administration an Advisory Board initially composed of the members of the Board of Directors of the Corporation for National and Community Service (as in existence the day before the date of enactment of the ACTION for National Service Act) and, after the expiration of such members’ terms and the appointments set forth in this subparagraph, composed of seven members. Upon the expiration of the term of the first seven such members whose term shall expire, a new member of the Advisory Board shall be appointed as follows: (i)The first three members shall be appointed by the President, including an individual between the ages of 18 and 25 who— 
(I)has served in a school-based or community-based service-learning program; or  (II)is or was a participant or a supervisor in a program. 
(ii)The next member shall be appointed by the Speaker of the House of Representatives.  (iii)The next member shall be appointed by the minority leader of the House of Representatives. 
(iv)The next member shall be appointed by majority leader of the Senate.  (v)The next member shall be appointed by the minority leader of the Senate. 
(B)Expiration of the term of remaining initial membersUpon the expiration of the terms of the remaining members of the Board of Directors of the Corporation for National and Community Service (as in effect the day before the date of enactment of the ACTION for National Service Act), no new members shall be appointed.; and  (2)by striking subsections (c) and (d) and inserting the following: 
 
(c)TermsMembers appointed in accordance with clauses (i) through (vi) of subsection (a)(1)(A) shall serve for a term of five years.  (d)Appointment of new members and vacanciesWhen the term of a member appointed in accordance with clauses (i) through (vi) of subsection (a)(1)(A) expires, or if a vacancy occurs on the Advisory Board, a new member shall be appointed by the individual and in the manner described in such subsection, and, in the case of a vacancy, shall serve for the remainder of the term for which the predecessor of such member was appointed. The vacancy shall not affect the power of the remaining members to execute the duties of the Board.. 
(b)Meetings and dutiesSection 192A (42 U.S.C. 12651b) is amended— (1)in subsection (a), by striking 3 times each year and inserting four times each year, with one of the four meetings being an annual meeting to review the Administration’s long-term and strategic goals,; and 
(2)by striking subsection (g) and inserting the following:  (g)Advisory dutiesThe Board shall have responsibility for making recommendations to the Administrator concerning the programs and activities of the Administration and the overall policy for the Corporation and shall— 
(1)advise the Administrator with respect to policies, programs, and procedures for carrying out the Administrator’s functions, duties, or responsibilities under this Act;  (2)advise the Administrator on establishing requirements and criteria for qualifying service programs, and monitor and evaluate the performance of personnel in carrying out programs and activities; 
(3)review applications of volunteer service programs for approval under and make recommendations to the Administrator with respect to the approval of each program and the amount of financial assistance (if any) to provide to each program;  (4)review and make recommendations to the Administrator— 
(A)with respect to any grants, allotments, contracts, financial assistance, or other payment of the Administration; and  (B)regarding the regulations, standards, policies, procedures, programs, and initiatives of the Administration; 
(5)review, and advise the Administrator regarding the actions of the Administrator with respect to the personnel of the Administration, and with respect to such standards, policies, procedures, programs, and initiatives as are necessary or appropriate to carry out the programs and activities of the Administration, including those carried out under the national service laws on the date of enactment of this Act;  (6)make recommendations relating to a program of research for the Administration with respect to national and community service programs; 
(7)ensure effective dissemination of information regarding the programs and initiatives of the Administration;  (8)prepare and make recommendations to the Administrator for changes in the national service laws resulting from the studies and demonstrations conducted by the Administration, which recommendations shall be submitted to Congress and to the President not later than January 1 of each year; and 
(9)advise on such other matters as the Administrator may request..  5.Administrator (a)Appointment (1)In generalSection 193(a) (42 U.S.C. 12651c) is amended— 
(A)by striking an individual who shall serve as Chief Executive Officer of the Corporation and inserting an Administrator; and  (B)by adding at the end the following: who shall hold the same rank and status as the head of an executive department listed in section 101 of title 5, United States Code.. 
(2)Interim AdministratorUntil an Administrator is appointed and confirmed in accordance with the amendments made by paragraph (1), the Chief Executive Officer of the Corporation for National and Community Service (as in existence the day before the date of enactment of this Act) shall serve as interim Administrator.  (b)Conforming amendments (1)National and Community Service Act of 1990 (A)DefinitionSection 101 (42 U.S.C. 12511) is amended by striking paragraph (9) and inserting the following: 
 
(9)AdministratorThe term Administrator means the Administrator of the National and Community Service Administration appointed under section 193..  (B)ReferencesThe National and Community Service Act of 1990 is amended by striking Chief Executive Officer each place it appears, except when such term is used to refer to the chief executive officer of a State, and inserting Administrator. 
(2)Domestic Volunteer Service Act of 1973Section 421(1) of the Domestic Volunteer Service Act of 1973 is amended to read as follows:  (1)the term Administrator means the Administrator of the National and Community Service Administration appointed under section 193 of the National and Community Service Act of 1990;. 
6.National Service Educational AwardSection 147(a) (42 U.S.C. 12603(a)) is amended— (1)by striking Except as provided and inserting (1) Except as provided; 
(2)by striking shall receive a national service educational award and all that follows through appropriations) and inserting shall be entitled to a national service educational award equal to the amount set forth in paragraph (2); and  (3)by adding at the end the following: 
 
(2)Benefit amountThe benefit described in paragraph (1) payable to an individual described in such paragraph shall be in an amount— (A)equal to twice the amount of tuition of the institution of higher education where the individual is enrolled or accepted to be enrolled; and 
(B)not to exceed twice the average in-State tuition at a State institution of higher education in the State where the individual is enrolled or accepted to be enrolled.  (3)AppropriationsThere is hereby appropriated to the National Service Foundation established under subtitle K, for fiscal year 2018 and subsequent fiscal years, out of any funds in the Treasury not otherwise appropriated, such sums as may be necessary to carry out this subsection.. 
7.Interagency working groupSubtitle G of title I (42 U.S.C. 12651 et seq.) is amended by adding at the end the following new section:  196D.Interagency working groupThe Administrator shall establish an interagency working group (and consult directly with the heads of Federal agencies as necessary) to— 
(1)evaluate the eligibility for tuition and student loan repayment assistance outlined in this section for participation in national or volunteer service programs not administered under this Act;  (2)evaluate the feasibility and advisability of granting Federal hiring preference under chapter 33 of title 5, United States Code, to an individual who has completed at least one year of service and is eligible for the entitlement established under subsection (a); and 
(3)examine the participation of seniors age 55 and older in national service programs and establish methods for increasing the participation rate of such individuals..  8.National Service FoundationTitle I is further amended by adding at the end the following new subtitle: 
 
KNational Service Foundation 
199P.National Service Foundation 
(a)EstablishmentIn order to encourage private gifts of real and personal property or any income therefrom or other interest therein for the benefit of, or in connection with, the National and Community Service Administration, its activities, or its services, and thereby to further the mission and purpose of the Administration and to provide greater opportunities for volunteer service, there is hereby established a charitable and nonprofit corporation to be known as the National Service Foundation (referred to in this subtitle as the Foundation) to accept and administer such gifts.  (b)Board of the Foundation (1)MembersThe National Service Foundation shall consist of a Board of the Foundation having as members the Administrator, ex officio, and no less than six private citizens of the United States appointed by the Administrator, who shall take into consideration appointing— 
(A)an individual who is between the ages of 18 and 25 who has served in a school-based or community-based service program; and  (B)an individual who has served as a supervisor in the Senior Corps. 
(2)TermsThe initial terms of members first appointed shall be staggered to assure continuity of administration. Members appointed thereafter shall be appointed for a term of six years, unless a successor is chosen to fill a vacancy occurring prior to the expiration of the term for which his predecessor was chosen, in which event the successor shall be chosen only for the remainder of that term.  (3)ChairmanThe Administrator shall be the Chairman of the Board of the Foundation. 
(4)StatusMembership on the Board of the Foundation shall not be deemed to be an office within the meaning of the statutes of the United States.  (5)QuorumA majority of the members of the Board of the Foundation serving at any one time shall constitute a quorum for the transaction of business, and the Foundation shall have an official seal, which shall be judicially noticed. 
(6)MeetingsThe Board of the Foundation shall meet at the call of the Chairman and there shall be at least one meeting each year.  (7)CompensationNo compensation shall be paid to the members of the Board of the Foundation for their services as members, but they shall be reimbursed for actual and necessary traveling and subsistence expenses incurred by them in the performance of their duties as such members out of National Service Foundation funds available to the Board of the Foundation for such purposes. 
(c)Authorization To accept and use gifts and bequestsThe Foundation is authorized to accept, receive, solicit, hold, administer, and use any gifts, devises, or bequests, either absolutely or in trust of real or personal property or any income therefrom or other interest therein for the benefit of or in connection with, the Administration, its activities, or its services. The Foundation may not accept any such gift, devise, or bequest which entails any expenditure other than from the resources of the Foundation. An interest in the real property includes, among other things, easements or other rights for preservation, conservation, protection, or enhancement by and for the public of natural, scenic, historic, scientific, educational, inspirational, or recreational resources. A gift, devise, or bequest may be accepted by the Foundation even though it is encumbered, restricted, or subject to beneficial interests of private persons if any current or future interest therein is for the benefit of the Administration, its activities, or its services.  (d)Use of funds, investmentExcept as otherwise required by the instrument of transfer, the Foundation may sell, lease, invest, reinvest, retain, or otherwise dispose of or deal with any property or income thereof as the Board of the Foundation may from time to time determine. The Foundation shall not engage in any business, nor shall the Foundation make any investment that may not lawfully be made by a trust company in the District of Columbia, except that the Foundation may make any investment authorized by the instrument of transfer, and may retain any property accepted by the Foundation. The Foundation may utilize the services and facilities of the Administration, and such services and facilities may be made available on request to the extent practicable without reimbursement therefor. 
(e)Succession, powers and liabilityThe Foundation shall have perpetual succession, with all the usual powers and obligations of a corporation acting as a trustee, including the power to sue and to be sued in its own name, but the members of the Board of the Foundation shall not be personally liable, except for malfeasance. The Foundation shall have the power to enter into contracts, to execute instruments, and generally to do any and all lawful acts necessary or appropriate to its purposes.  (f)BylawsIn carrying out the provisions of this Act, the Board of the Foundation may adopt bylaws, rules, and regulations necessary for the administration of its functions and contract for any necessary services. 
(g)Tax exempt statusThe Foundation and any income or property received or owned by it, and all transactions relating to such income or property, shall be exempt from all Federal, State, and local taxation with respect thereto. The Foundation may, however, in the discretion of its directors, contribute toward the costs of local government in amounts not in excess of those which it would be obligated to pay such government if it were not exempt from taxation by virtue of the foregoing or by virtue of its being a charitable and nonprofit corporation and may agree so to contribute with respect to property transferred to it and the income derived therefrom if such agreement is a condition of the transfer. Contributions, gifts, and other transfers made to or for the use of the Foundation shall be regarded as contributions, gifts, or transfers to or for the use of the United States.  (h)Non-Liability of United StatesThe United States shall not be liable for any debts, defaults, acts, or omissions of the Foundation. 
(i)ReportsThe Foundation shall, as soon as practicable after the end of each fiscal year, transmit to Congress an annual report of its proceedings and activities, including a full and complete statement of its receipts, expenditures, and investments.  (j)Initial FundingFor the purposes of assisting the Foundation in establishing an office and meeting initial administrative, project, and other startup expenses, there is authorized to be appropriated $2,500,000 for fiscal year 2018. Such funds shall remain available to the Foundation until they are expended for authorized purposes.. 
9.Authorization of appropriationsSection 501 of the National and Community Service Act of 1990 is amended— (1)by redesignating subsection (b) as subsection (c); and 
(2)by adding after subsection (a) the following:  (b)Additional authorization of appropriations (1)AuthorizationThere is authorized to be appropriated to the Administration to carry out its programs and functions, including the programs and activities carried out under this Act and the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.), such additional sums as are necessary to achieve the goal set forth in paragraph (2). 
(2)Ten-Year GoalIt is the sense of Congress that amounts appropriated under paragraph (1) should be sufficient to provide or facilitate volunteer service opportunities and programs for not fewer than one million volunteers in full-time national service per year before the end of the ten-year period beginning on the date of enactment of this Act..  10.Exclusion from gross income of Amer­i­corps Educational Awards (a)In generalSection 117 of the Internal Revenue Code of 1986 (relating to qualified scholarships) is amended by adding at the end the following new subsection: 
 
(e)AmeriCorps Educational AwardsGross income shall not include any national service educational award described in subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.)..  (b)Effective DateThe amendment made by this section shall apply to taxable years ending after the date of the enactment of this Act. 

